DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/395,620, filed 4/26/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al (10,573,811 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Tseng et al discloses an integrated circuit device (Figure 2A), comprising: a substrate (column 5, lines 32-37); an RRAM cell (Figure 2A, reference 102) formed over the substrate (column 5, lines 32-37), the RRAM cell (Figure 2A, reference 102) comprising a bottom electrode (Figure 2A, references 104 and 209), an RRAM dielectric layer (Figure 2A, reference 106), and a top electrode (Figure 2A, reference 108); wherein the bottom electrode (Figure 2A, references 104 and 209) comprises a bulk region (Figure 2A, references 104 and 209) having a composition (Figure 2A, reference 209) and an interfacial region having the same composition (Figure 2A, references 104); the interfacial region forms an interface (Figure 2A, reference 104 uppermost surface) with the RRAM dielectric layer (Figure 2A, reference 106); the interfacial region (Figure 2A, below the uppermost surface of reference 104)is disposed between the interface and the bulk region (Figure 2A, middle of reference 104); and the interfacial region (Figure 2A, below the uppermost surface of reference 104) has a higher density than the bulk region (Figure 2A, middle of reference 104).
Regarding claim 2, Tseng et al discloses wherein: the composition comprises a first metal (Figure 2A, references 104 and 209; tungsten); and the RRAM dielectric layer (Figure 2A, reference 106) is an oxide of a second metal (column 4, lines 8-17; HfO, TaO, NbO, VO, TiO, etc…) which is distinct from the first metal (tungsten).
Regarding claim 3, Tseng et al discloses wherein oxides of the composition are absent from the interface (Figure 2A, reference 104; column 3, lines 35-39).
Regarding claim 4, Tseng et al discloses wherein: the bottom electrode has a surface at the interface; the surface has a roughness Ra of 2 nm or less (Figure 2A, uppermost surface of reference 104).
Regarding claim 5, Tseng et al discloses wherein: a first portion of the bottom electrode (Figure 2A, reference 209) forms a via (Figure 2A, reference 208) in a dielectric layer (Figure 2A, reference 206); and the interfacial region (Figure 2A, below the uppermost surface of reference 104) is above the via (Figure 2A, reference 208).
Regarding claim 6, Tseng et al discloses wherein the interface (Figure 2A, reference 104 uppermost surface) is wider than the via (Figure 2A, reference 208).
Regarding claim 7, Tseng et al discloses wherein the bulk region (Figure 2A, middle of reference 104) is above the via (Figure 2A, reference 208).
Regarding claim 8, Tseng et al discloses wherein the composition comprises titanium nitride (TiN) or tantalum nitride (TaN) (column 3, lines 35-39).
Regarding claim 9, Tseng et al discloses an integrated circuit device (Figure 2A), comprising: a substrate (column 5, lines 32-37); an RRAM cell (Figure 2A, reference 102) formed over the substrate (column 5, lines 32-37), the RRAM cell (Figure 2A, reference 102) comprising a bottom electrode (Figure 2A, references 104 and 209), an RRAM dielectric layer (Figure 2A, reference 206), and a top electrode (Figure 2A, reference 108); wherein the bottom electrode (Figure 2A, references 104 and 209) and the RRAM dielectric layer (Figure 2A, reference 206) have an interface at which the bottom electrode (Figure 2A, references 104 and 209) contacts the RRAM dielectric layer (Figure 2A, reference 206); the interface (Figure 2A, reference 104 uppermost surface) is free from native oxides of the bottom electrode (Figure 2A, references 104 and 209); and the bottom electrode has a roughness Ra of 2 nm or less (Figure 2A, references 104 and 209) at the interface (Figure 2A, reference 104 uppermost surface).
Regarding claim 10, Tseng et al discloses wherein: the bottom electrode (Figure 2A, references 104 and 209) comprises an interfacial region (Figure 2A, below the uppermost surface of reference 104) and a bulk region (Figure 2A, references 104 and 209) the interfacial region forms the interface (Figure 2A, reference 104); a composition of the interfacial region (Figure 2A, below the uppermost surface of reference 104) is the composition of the bulk region (Figure 2A, middle of reference 104); and the interfacial region (Figure 2A, below the uppermost surface of reference 104) has a higher density than the bulk region (Figure 2A, middle of reference 104).
Regarding claim 11, Tseng et al discloses further comprising: a bottom electrode via (Figure 2A, reference 208) for the bottom electrode (Figure 2A, references 104 and 209), wherein the bulk region (Figure 2A, middle of reference 104) is above the bottom electrode via (Figure 2A, reference 208).
Regarding claim 12, Tseng et al discloses wherein the bulk region (Figure 2A, middle of reference 104) is wider than the bottom electrode via (Figure 2A, reference 208).
Regarding claim 13, Tseng et al discloses wherein the bottom electrode (Figure 2A, references 104 and 209) comprises titanium nitride (TiN) or tantalum nitride (TaN) (column 3, lines 35-39).
Regarding claim 14, Tseng et al discloses an integrated circuit device (Figure 2A), comprising: a substrate (column 5, lines 32-37); and an RRAM cell (Figure 2A, reference 102) formed over the substrate (column 5, lines 32-37), the RRAM cell (Figure 2A, reference 102) comprising a bottom electrode (Figure 2A, references 104 and 209), an RRAM dielectric layer (Figure 2A, reference 206), and a top electrode (Figure 2A, reference 108); wherein the bottom electrode (Figure 2A, references 104 and 209) is densified adjacent an interface the bottom electrode (Figure 2A, references 104 and 209) has with the RRAM dielectric layer (Figure 2A, reference 206).
Regarding claim 15, Tseng et al discloses wherein the bottom electrode has a roughness Ra of 2 nm or less (Figure 2A, references 104 and 209).
Regarding claim 16, Tseng et al discloses wherein the bottom electrode comprises titanium nitride (TiN) or tantalum nitride (TaN) (column 3, lines 35-39).
Regarding claim 17, Tseng et al discloses wherein oxides of the bottom electrode (Figure 2A, references 104 and 209) are absent at the interface (Figure 2A, reference 104 uppermost surface).
Regarding claim 18, Tseng et al discloses further comprising: a bottom electrode via (Figure 2A, reference 209) for the bottom electrode (Figure 2A, references 104 and 209), wherein the bottom electrode (Figure 2A, references 104 and 209) is densified above the bottom electrode via (Figure 2A, reference 208).
Regarding claim 19, Tseng et al discloses wherein the bottom electrode (Figure 2A, references 104 and 209) is wider than the bottom electrode via (Figure 2A, reference 208).
Regarding claim 20, Tseng et al discloses wherein the bottom electrode (Figure 2A, references 104 and 209) and the bottom electrode via (Figure 2A, reference 208) have a same composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
November 3, 2022